Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2,16-18,20-25,27-29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nodera 6150443.
	Nodera exemplifies (#6) a blend of 86 parts of a bisphenol A polycarbonate (ie applicant’s A2), 14 parts HIPS, 5 parts flame retardant P-2, 1 part antistatic agent, 1 part PEG, 0.2 parts PTFE (ie applicant’s “E”), 20 parts talc (ie applicant’s “D”) and 5 parts S-2001 – a graft of unsaturated monomers upon a siloxane/acrylate rubber (col 12 line 57-59) which qualifies as applicant’s “C”. Flame retardant P-2 (col 12 line 43-44) is FP-500 which inherently has a structure corresponding to applicant’s “B” with p=q=r=s=1; R1=R2=R3=R4= dimethylphenyl; X1 is phenylene; k=1. 

Normalized to a 100 parts PC this example would be:
	A          100 parts PC
	            16 parts HIPS
	B         6 parts diphosphate flame retardant
	E         0.23 parts PTFE
D	23 parts talc  
	C          6 parts S-2001

	The (B + C)/D ratio is 12/23 or 0.52.
	The amount of diphosphate in this example is 6pph rather than applicant’s minimum of 8 per 100 PC. However, Nodera does suggest higher amounts (col 6 line 56) and even exemplifies 10 parts per 83 of PC (ie 12pph) in other examples.
	It would have been obvious to slightly increase the amount of diphosphate in the cited example to 8 parts per 100 PC as this is directly suggested by Nodera.

In regards to applicant’s dependent claims:
The claims permit zero amount of A1.
	The polycarbonate can be branched (col 4 line 31).
	An increase to 9 parts of diphosphate flame retardant per 100 PC would also be obvious for the same reasons, and would provide 15 parts of B + C per 100 parts PC. 
	The antistatic agent of the cited example (col 12 line 47) is a salt of an acid. Given that applicant (paragraph 97 of spec) considers sulfonate esters as qualifying as an “acid”, then this salt must also qualify. The antistatic agent can be used in amounts as low as 0.1 parts per hundred polycarbonate (col 8 line 9).
	Applicant’s heat emission, VOF4 and Ds properties are not reported. However, given that the reference suggests all of applicant’s material and amount limitations, presumably the same properties would result.
	The proposed increase of diphosphate to 8 parts per 100 PC would result in a   (B + C)/D of (8 + 6)/23 of 0.61.
	S-2001 is based on polydimethylsiloxane (col 12 line 59).


See the Bergman article (page 80) for a graphical depiction of the structure of FP-500.


Claims 2,16-18,20,22-25,27-29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Nodera 6127465.
Nodera exemplifies (#4) a blend of 71 parts of a bisphenol A polycarbonate (ie applicant’s A2), 21 parts HIPS, 8 parts flame retardant P-3, 0.1 parts PTFE (ie applicant’s “E”), 10 parts talc (ie applicant’s “D”) and 3 parts G-2, S-2001 – a graft of unsaturated monomers upon a siloxane/acrylate rubber (col 11 line 51-54) which qualifies as applicant’s “C”. Flame retardant P-3 (col 12 line 43-44) is CR-733s which inherently has a structure corresponding to applicant’s “B” with p=q=r=s=1; R1=R2=R3=R4= phenyl; X1 is phenylene; k=1. See the Bergman article (page 79) for a graphical depiction of the structure of CR733s.

Normalized to a 100 parts PC this example would be:
	A          100 parts PC
	            30 parts HIPS
	B          11.3 parts diphosphate flame retardant
	E          0.14 parts PTFE
D	  14 parts talc  
	C          4.2 parts S-2001

	The (B + C)/D ratio is (11.3 + 4.2)/14 or 1.1.

This ratio is borders on applicant’s maximum of 1.04. However, Nodera (col 8 line 1) suggests higher amounts of talc. Increasing the amount of talc from 14 parts per hundred PC to 15 parts per hundred PC meets applicant’s ratio and would have been obvious. Alternatively, Nodera (col 8 line 13; col 7 line 53) suggests lesser amounts of graft polymer and phosphate. Decreasing the amount of S-2001 from 4.2 parts per hundred PC to 3.3 or decreasing the amount of phosphate from 11.3 parts per hundred PC to 10.4 would meet applicant’s ratio and would have been obvious. 

In regards to applicant’s dependent claims:
The claims permit zero amount of A1.
	The polycarbonate can be branched (col 4 line 20). 
	Applicant’s heat emission, VOF4 and Ds properties are not reported. However, given that the reference suggests all of applicant’s material and amount limitations, presumably the same properties would result.
	Increasing the amount of talc (col 8 line 1) such that there is 18 parts per hundred PC is also within Nodera’s teachings.
S-2001 is based on polydimethylsiloxane (col 11 line 54).


Claims 21 and 33 rejected under 35 U.S.C. 103 as being unpatentable over Nodera 6150443 or Nodera 6127465 in view of Nakamura 2009/0215934.
	The Nodera references apply as explained above.
	Nodera ‘443 (col 11 line 15-27) and Nodera ‘465 (col 8 line 34-55) suggest additives for their flame retarded talc filled polycarbonate compositions, but don’t specifically list phosphates. 
	Nakamura (paragraph 173,256, tables 6-9) show AX-71 from AKEDA as a stabilizer for similar flame retarded talc filled polycarbonate compositions. This is applicant’s preferred “F” (see table 1).
	It would have been obvious to add any common stabilizer known for polycarbonates into Nodera’s compositions.

Claim 26 rejected under 35 U.S.C. 103 as being unpatentable over Nodera 6150443 or Nodera 6127465 in view of Wenz 2007/0225441.
	The Nodera references apply as explained above.
	Nodera ‘443 (col 12 line 1-6) and Nodera ‘465 (col 1 line 16) suggests multiple uses for their flame retarded talc filled polycarbonate compositions, but don’t specifically list railway car interiors. 
	Wenz (paragraph 156) lists such a use for similar flame retarded talc filled polycarbonate compositions.
	It would have been obvious to form any common article from Nodera’s compositions.

Claim 34 rejected under 35 U.S.C. 103 as being unpatentable over Nodera 6150443 or Nodera 6127465 in view of Nagasawa 5723526.
	The Nodera references apply as explained above.
	Nodera ‘443 (col 12 line 57) and Nodera ‘465 (col 11 line 51) employ Metablen S2001 as the silicone graft. This lacks an aromatic group as its siloxane is dimethylsiloxane.
Nagasawa (col 10 line 23; table 1) shows similar flame retarded talc filled polycarbonate compositions utilizing S2001. Nagasawa (col 5 line 60-67) teaches that such grafted silicones can also be based on phenyl containing siloxanes instead of dimethylsiloxane.
It would have been obvious to produce and utilize an aromatic siloxane version of S2001 as Nodera’s grafted silicone. Similar results would be expected. 


Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive. 
Applicant argues it would not have been obvious to increase the amount of phosphate in Nodera 6150443’s example 6 from 6 parts per hundred polycarbonate to 8 parts per hundred polycarbonate and still keep the (B + C)/D ratio below 1.04.
This is not understood. Nodera clearly prefers 3-15 parts phosphate per 100 of polycarbonate + styrenic resin (col 6 line 56). The cited example utilizes 5 parts phosphate per 86 parts polycarbonate with 14 parts styrenic resin. Anywhere between 7 and 15 parts of phosphate meets applicant’s requirements according to:

#6              Normalized to a 100 PC                       Normalized                        Normalized
86	A          100 parts PC                        86   		100                      86           100
14	            16 parts HIPS                       14               16                       14            16
 5	B          6 parts flame retardant          7                 8                        15           17 
0.2	E         0.23 parts PTFE                    0.2             0.2                      0.2           0.2
20       D    	23 parts talc                           20                23                      20             23
5	C          6 parts S-2001                      5                  6                        5              6
    0.5               (B +C)/D                                     0.6                                           1.0

In effect, applicant simply chooses to claim slightly less than the entire preferred range of phosphate (ie 7-15 parts instead of 3-15 parts) suggested by the reference.
Applicant makes identical arguments against raising the amount of talc in Nodera ‘465, but can be similarly dismissed as shown below as Nodera (col 8 line 1) clealry prefers 5-20 parts of talc per 100 of PC + styrenic + phosphate:

           #4   Normalized to a 100 parts PC                    Normalized                  Normalized
	71       A   100 parts PC                            71          100                71          100
	21        30 parts HIPS                               21            30                21            30
	8         B  11.3 parts diphosphate              8            11.3                8            11.3
	0.1      E   0.14 parts PTFE                       0.1          0.14             0.1           0.14
10       D   14 parts talc                             11             15              20             28
	3         C    4.2 parts S-2001                      3             4.2               3              4.2
               1.1         (B + C)/D                                       1.0                                0.55

Anywhere between 11 and 20 parts of talc meets applicant’s amounts and ratios. Simply choosing to claim a majority of the entire range preferred by the reference is not a reason for patentability. Analogous mathematical justifications can be made for decreasing the amount of S-2001 or phosphate to meet the claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        4/28/22